Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-4 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Koga et al. (2016/0327946).

Regarding claim 1, Koga teaches an inspection data management system for structural objects (e.g., In the first embodiment, the explanation is given for an example in which the system 10 supports a factory inspection task using an augmented reality. Koga: [0036] L.1-3), comprising at least:
a photographing terminal (e.g., terminal device 12; Koga: [0032] L.6) including a photographing means (e.g., in the system 10, when a camera of the terminal device 12 captures a predetermined target for recognition, a superimposed image is displayed in which the augmented reality is superimposed on the image that is taken. Koga: [0035] L.2-6.  It is obvious the terminal device 12 includes a camera to capture images) and having a positional information acquisition function and a communication function (e.g., the terminal device 12 identifies the current, position and the features of the image that is taken, and sends the current position and the image feature to the AR server 11.  Koga: [0035] L.9-12. The AR server 11 and the terminal device 12 are connected in a communicable manner to a network 13. As far as the network 13 is concerned; regardless of whether wired or wireless, it is possible to implement an arbitrary type of network such as mobile communication using a cellular phone, the Internet, a local area network (LAN), or a virtual private network (VPN). Koga: [0032] L.6-13; the terminal device 12 includes a communication I/F unit 80, a display unit 81, an input unit 82, a GPS unit 83, a sensor unit 84, a camera 85, and a control unit 86. Koga: [0077] L.4-7); 
a management server (e.g., AR server 11; Koga: [0032] L.6) including an inspection information database for recording inspection information about a structural object as an inspection target (e.g., In the AR server 11, in a corresponding manner to the AR content IDs of the AR markers, information is stored regarding the contents to be displayed in a superimposed manner as an augmented reality on the target for inspection having the AR markers placed thereon. For example, in the AR server 11, contents are stored that, indicate the following precautions to be taken during the inspection: the details and points to be inspected, the previous inspection result, and the inspection procedure. Moreover, in the AR server 11, in a corresponding manner to the AR contents of the AR markers, positional information of the positions of the AR markers is stored. The worker responsible for the inspection goes to the target object for inspection while carrying the terminal device 12; and takes an image of the AR markers, which are placed on the target object or around the target object, using the terminal device 12. Then, the terminal device 12 recognizes the AR contents of the AR markers from the image that is taken, and sends the AR content IDs of the AR markers to the AR server 11. Subsequently, the AR server 11 reads the contents corresponding to the AR content IDs received from the terminal device 12, and sends the contents to the terminal device 12. Then, the terminal device 12 displays a superimposed image in which the contents received from the AR server 11 are superimposed on the image that is taken. As a result, for example, on the terminal device 12, contents indicating the precautions to be taken during the inspection, such as the details or points to be inspected, the previous inspection result, and the inspection procedure, are displayed in a superimposed manner on the target object for inspection in the image that is taken. As a result, the worker responsible for the inspection can refer to the displayed contents and understand the precautions to be taken during the inspection. Hence, the inspection can be performed in an efficient manner.  Koga: [0036] L.8-42); and 
an operation terminal that reads out 3D data of the structural object as the inspection target from the inspection information database on the basis of positional information provided from the photographing terminal (e.g., in the AR server 11, in a corresponding manner to the AR contents of the AR markers, positional information of the positions of the AR markers is stored. Koga: [0036] L.17-19; the AR server 11 reads the contents corresponding to the AR content IDs received from the terminal device 12, and sends the contents to the terminal device 12. Koga: [0036] L.27-30), executes texture mapping of image data photographed by the photographing terminal to a corresponding part in the 3D data (e.g., Returning to the explanation with reference to FIG. 3, the content management table 62 represents data in which information related to contents is stored. For example, in the content management table 62, following information is registered for each target object for inspection: the positional information of the target object; the content to be displayed; and the display format.” Koga: [0064]. FIG. 7 is a diagram illustrating an exemplary data configuration of the content management, table. As illustrated in FIG. 7, the content management table 62 includes “parent scenario ID”, “parent, scene ID”, “AR content ID”, “coordinate value”, “rotation angle”, “magnification/reduction rate”, and “texture path” as items.  Koga: [0065] L.1-6 and Fig. 7; reproduced below for reference.

    PNG
    media_image1.png
    470
    800
    media_image1.png
    Greyscale

It can be seen from Fig. 7 that the scene of the texture are three-dimensional picture (image) as the coordinate value, rotation angle and magnification/reduction ration are specified in three dimensions.  As the item is rotated and scaled in x, y and z axes, the item is a three-dimensional object and the image is mapping is performed after the rotation and scaling are performed on the item (As the item is in three-dimension, the definition of rotation and scaling in three-dimension is meaningful).  The item “texture path” represents an area in which information related to the storage destinations of the contents to be displayed are stored. Koga: [0065] L.37-39.  It is obvious that the texture path is a link to the texture data of the area identified with AR Content ID), and then performs processing for recording, in the inspection information database, 3D data obtained by the texture mapping of the image data on the 3D data (e.g., in the AR server 11, contents are stored that, indicate the following precautions to be taken during the inspection: the details and points to be inspected, the previous inspection result, Koga: [0036] L.13-16.  It is obvious that the current inspection details and points and the current inspection result are recorded for future reference), wherein 
the operation terminal includes a display means capable of displaying real-time video obtained through the photographing terminal (e.g., The display control unit 92 generates a superimposed image that is obtained by superimposing the content, which is received from the AR server 11, with the received rotation angle and the magnification/reduction ratio on the image taken by the camera 85; and displays the superimposed image on the display unit 81. As a result, for example, at the time when the worker responsible for the inspection performs inspection while carrying the terminal device 12, when an AR marker is photographed using the terminal device 12, a superimposed image in which the corresponding content is superimposed gets displayed. Hence, the worker responsible for the inspection can refer to the superimposed content and understand the precautions to be taken during the inspection, thereby enabling him or her to perform inspection in an efficient manner. Koga: [0091]. During the inspection of a site that is set as a destination of the drone 14, when the drone 14 is present over the site, the display control unit 92 displays on the display unit 81 a superimposed image in which a predetermined mark indicating the drone is superimposed on the image taken by the camera 85. Koga: [0092] L.1-6. As a result, the worker responsible for the inspection can understand that the drone 14 is present over the site. Meanwhile, the positional information of the drone 14 can also be sent in real time to the terminal device 12. In that case, even if the drone 14 is in motion, when the position of the drone 14 is included in the photographing range of the camera 85 of the terminal device 12, a mark representing the drone 14 can be displayed in a superimposed manner on the display unit 81 of the terminal device 12. Koga: [0092] L.33-41), specifies an angle and an extent similar to an angular field of the video from the 3D data that has been read out (e.g., the received rotation angle and the magnification/reduction ratio on the image taken by the camera 85; Koga: [0091] L.3-5), so as to allow 3D data of a portion as the inspection target to be displayed on the display means (e.g., display unit 81 of the terminal device 12; Koga: [0091] L.6; [0092] L.40-41), and outputs photographing instructions to the photographing terminal, thereby acquiring the image data (e.g., displays the superimposed image on the display unit 81. Koga: [0091] L.5-6; [0092] L.40-41).

Regarding claim 2, Koga teaches the inspection data management system according to claim 1, wherein 
the texture mapping is executed on the image data such that image data of a common site is displayable as a layer at each photographing time so as to be superposed one another (e.g., The item “texture path” represents an area in which information related to the storage destinations of the contents to be displayed are stored. Koga: [0065] L.37-39. In the example illustrated in FIG. 7, it is illustrated that the content having the AR content ID “1” is associated with the scenario having the parent scenario ID and is associated with the scene having the parent scene ID “1”. Moreover, it is illustrated that the content having the AR content ID “1” is displayed at the position having a latitude Xc1, a longitude Yc1, and a height Zc1. That is, it is illustrated that the target object for inspection is positioned at the latitude Xc1, the longitude Yc1, and the height Zc1. Furthermore, it is illustrated that the content having the AR content ID is to be stored at a storage destination “http://xxx.png” and is to be displayed with a rotation angle (Xr1, Yr1, Zr1) and with a magnification/reduction ratio (Xs1, Ys1, Zs1).  Koga: [0066]), and 
3D data that has been texture-mapped by previously photographed image data is displayable as necessary (e.g., the AR server 11 reads the contents corresponding to the AR content IDs received from the terminal device 12, and sends the contents to the terminal device 12. Then, the terminal device 12 displays a superimposed image in which the contents received from the AR server 11 are superimposed on the image that is taken. As a result, for example, on the terminal device 12, contents indicating the precautions to be taken during the inspection, such as the details or points to be inspected, the previous inspection result, and the inspection procedure, are displayed in a superimposed manner on the target object for inspection in the image that is taken.  Koga: [0036] L.27-32.  It is obvious that when previous result (image) is superimposed on the currently photographed object, a comparison can be performed).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Koga as applied to claim(s) 1 (2) and further in view of Endoh et al. (6,515,658; IDS).

Regarding claim 3, Koga teaches the inspection data management system according to claim 1, wherein
the texture mapping is executed by specifying a plurality of feature points in the 3D data and a plurality of feature points that can be read out from the image data through the operation terminal (see 3_1 below), and
by performing processing of converting the image data so as to match the feature points in the image data with the feature points in the 3D data (see 3_2 below).
While Koga does not explicitly teach, Endoh teaches:
(3_2). by performing processing of converting the image data so as to match the feature points in the image data with the feature points in the 3D data (e.g., 15 illustrates the conventional principle of 3D image data generation based on feature points. Endoh: c.1 L.44-45 and Fig. 15; reproduced below for reference.

    PNG
    media_image2.png
    630
    429
    media_image2.png
    Greyscale

First of all, a captured image is read in, from which feature points are derived (operation 1401). For the derivation of these feature points, it is preferable that points where the brightness of the captured 2D image changes are selected as feature points. The feature points can be derived automatically by a computer searching for brightness changes, or they can be specified by hand. An example of a derivation of feature points is shown in FIG. 15. In this example, the four feature points shown in FIG. 15B are derived from the captured image in FIG. 15A. Endoh: c.1 L.46-55. Then, the correspondence of the derived feature points among the captured images is established (operation 1402). If the positional relation between the captured images, similarities among the images, and the positional relation between the derived feature points are utilized for establishing the correspondence among the feature points, operation 1402 can be processed automatically with a computer. Of course, the feature points also can be specified by hand. In the example in FIG. 15, the correspondence of the feature points 1 to 4 has been established as shown in FIG. 15C. Endoh: c.1 L.56-65. Then, the 3D coordinates of the feature points are determined by the principle of stereoscopy from the correspondence relation of the feature points (operation 1403), whereby each feature point is expressed as a point in 3D space. Endoh: c.1 L.66-67 and c.2 L.1-3. Then, faces are assigned to the feature points arranged in 3D space, and a polyhedron is formed (operation 1404). Here, combinations of feature points defining a face are not arbitrary combinations, but have to be selected so as to form the outer surface of the object to be reproduced. In the example of FIG. 15, the faces are assigned as shown in FIG. 15D, forming a tetrahedron. Endoh: c.2 L.4-10.  Therefore, a tetrahedron is represented with four feature points with four faces);
(3_1). the texture mapping is executed by specifying a plurality of feature points in the 3D data and a plurality of feature points that can be read out from the image data through the operation terminal (e.g., Then, textures are generated for the faces (operation 1405). For the generation of textures, it is possible to compute textures referring to the patterns on the captured images, and map them onto the faces.  Endoh: c.2 L.11-14. With these operations S1401 to S1405, 3D image data can be generated from captured images. In the example of FIG. 15, 3D image data can be generated from the original 3D object, as shown in FIG. 15E.  Endoh: c.2 L.15-18.  As each face are referred with three feature points, texture mapping is executed by specifying a plurality of feature points and the features points are obtained in (3_2) above);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Endoh into the teaching of Koga so that texture mapping is performed systematically to individual faces with reference to derived feature points.

Regarding claim 4, the claim is dependent from claim 2 and is similar in scope to claim 3.  It is rejected under similar rationale as claim 3.

Response to Arguments
Applicant’s arguments filed on November 22, 2022 have been fully considered but they are not persuasive.
R1.	The applicant argued that on p. 5 para. 1 that “… executes texture mapping of image data photographed by the photographing terminal to a corresponding part in the 3D data …” and p. 6 para. 2 that “Based on the above-noted teachings of Koga, Applicant will further contend that those of ordinary skill in the art could not and would not derive the structure or operation for "executing texture mapping of image data photographed by the photographing terminal to a corresponding part of the 3D data", as recited in at least the independent claim 1 of the present invention.”
The examiner disagrees respectfully.  Koga teaches that “The worker responsible for the inspection goes to the target object for inspection while carrying the terminal device 12; and takes an image of the AR markers, which are placed on the target object or around the target object, using the terminal device 12. Then, the terminal device 12 recognizes the AR contents of the AR markers from the image that is taken, and sends the AR content IDs of the AR markers to the AR server 11. Subsequently, the AR server 11 reads the contents corresponding to the AR content IDs received from the terminal device 12, and sends the contents to the terminal device 12. Then, the terminal device 12 displays a superimposed image in which the contents received from the AR server 11 are superimposed on the image that is taken.” (Koga: [0036] L.19-32).
Koga further teaches that “Returning to the explanation with reference to FIG. 3, the content management table 62 represents data in which information related to contents is stored. For example, in the content management table 62, following information is registered for each target object for inspection: the positional information of the target object; the content to be displayed; and the display format.” (Koga: [0064]); “FIG. 7 is a diagram illustrating an exemplary data configuration of the content management, table. As illustrated in FIG. 7, the content management table 62 includes “parent scenario ID”, “parent, scene ID”, “AR content ID”, “coordinate value”, “rotation angle”, “magnification/reduction rate”, and “texture path” as items.” (Koga: [0065] L.1-6) and “The item “texture path” represents an area in which information related to the storage destinations of the contents to be displayed are stored.” (Koga: [0065] L.37-39).
As elaborated in the rejection above, the item linked with “texture path” is a three-dimensional item so that the rotation and scaling in three-dimensional are meaningful.  Superimposing (mapping) is performed after the content (of the item) is rotated and scaled with the photographed image.
Therefore, an inspection is made by superimposing the content from the AR server onto the photographed image.  The content is interpreted to be texture content as indicated by the AR content ID and the texture path. The mapping is performed by superimposing the rotated and scaled texture content onto the photographed image.
Hence, the reference of Koga teaches the argued features.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
a).	Shimazu (2002/0076085) teaches that “In a server, a client for improving a three-dimensional air excursion and a method and programs thereof, a three-dimensional data can be automatically produced from aerial pictures or satellite images, and the three-dimensional air excursion on a three-dimensional solid map can be provided to a lot of users via the Internet. In the automatic producing of the three-dimensional image, a device for improving the produced images having defects is provided via the Internet. A particular user such as an owner or a manager of a particular structure such as a building, a monument in a park or the like can correct the images of the structure using a correction application via the Internet to obtain the more accurate images.” (Shimazu: Abstract).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611